Citation Nr: 0022227	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  95-41 928	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for traumatic brain 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bronchial 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1993 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's application to reopen 
claims of service connection for a neurosis, traumatic brain 
disease, a bronchial disorder, and a seizure disorder.  
(These claims had previously been denied by the RO in October 
1987.)  In May 1999, the Board remanded the case for further 
procedural development.


FINDINGS OF FACT

1.  Notice of the October 1993 decision that denied 
applications to reopen claims of service connection for a 
neurosis, traumatic brain disease, a bronchial disorder, and 
a seizure disorder was issued on November 26, 1993.

2.  A notice of disagreement with the October 1993 denial was 
received from the veteran in March 1994.

3.  A statement of the case was issued on September 15, 1995.

4.  No timely substantive appeal was received as to the 
October 1993 denial.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing an October 
1993 denial of applications to reopen claims of service 
connection for a neurosis, traumatic brain disease, a 
bronchial disorder, and a seizure disorder.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
agency of original jurisdiction (AOJ), the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the statement 
of the case (SOC) provided to the veteran fulfills the 
regulatory requirements.  See 38 C.F.R. § 19.29 (1999).  If 
not, the matter must be remanded to the AOJ to avoid 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

As stated above, in May 1999 the Board remanded the veteran's 
case for further procedural development.  The Board's May 
1999 remand provided the veteran with notice of the 
controlling law and regulations governing the procedure for 
perfecting an appeal, including the time limits for filing.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 30.302, 20.303, 20.305 (1998).  In June 1999, the RO 
wrote the veteran and informed him that he was being given 
the opportunity to submit further evidence, argument, or/and 
comment with regard to the question of timeliness and 
adequacy of the appeal.  Also, the veteran was notified that 
he had the right to appear at a personal hearing on the 
question of timeliness and adequacy of any appeal.  In June 
1999, the veteran's representative wrote the RO and requested 
a personal hearing on his behalf.  Thereafter, while the 
veteran was scheduled for personal hearings in December 1999, 
March 2000, May 2000, and July 2000, he postponed the first 
three and simply failed to show for the fourth.  Thereafter, 
the veteran's claims file was forwarded to the Board without 
a supplemental statement of the case (SSOC) on the question 
of timeliness and adequacy of his appeals.

The Board finds that its May 1999 remand, along with the RO's 
actions as outlined above, gave the veteran adequate notice 
of the controlling law and regulations for perfecting an 
appeal as well as an adequate opportunity to submit evidence 
or argument on that question, including an opportunity to 
appear at a personal hearing.  See Smith v. Derwinski, 
1 Vet. App. 267, 272 (1991); Thurber v. Brown, 
5 Vet. App. 119 (1993); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993); Marsh v. West, 11 Vet. App. 468, 471 (1998); 
Sutton v. Brown, 9 Vet. App. 553, 569 (1996).  Therefore, the 
Board may adjudicate the jurisdictional issue presented in 
this case without first remanding the case to the RO for the 
issuance of a SSOC.  See VAOPGCPREC 9-99 (Aug. 18, 1999) (the 
Board has jurisdiction to adjudicate in the first instance 
the question of timeliness of a substantive appeal provided 
the veteran is afforded the appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness).

Turning to the question of the Board's jurisdiction, the 
Board notes that an appeal "consists of a timely filed 
Notice of Disagreement (NOD) in writing and, after a 
Statement of the Case (SOC) has been furnished, a timely 
filed Substantive Appeal."  38 C.F.R. § 20.200 (emphasis 
added).  The substantive appeal can be set forth on a VA Form 
9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the AOJ.  38 C.F.R. § 20.202.  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  When 
calculating whether the time period has run to file a 
substantive appeal, if a postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Saturdays, Sundays 
and legal holidays will be excluded in calculating this date.  
Moreover, in computing the time limit for filing, the first 
day of the specified period will be excluded and the last day 
included.  Furthermore, where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305 (1999).  There are also situations where, when 
additional pertinent evidence is received during the time 
allowed for perfecting an appeal, VA must afford the claimant 
at least 60 days from the mailing date of a SSOC to perfect 
an appeal, even if the additional 60-day period would extend 
the expiration of the original appeal period.  VAOPGCPREC 9-
97 (Feb. 11, 1997).  If the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal.  He was not granted an 
extension of time to file, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would have extended the time for filing.  
Specifically, the record shows that, in October 1993, the RO 
denied applications to reopen claims of service connection 
for a neurosis, traumatic brain disease, a bronchial 
disorder, and a seizure disorder.  Notice was sent to the 
veteran on November 26, 1993.  The veteran thereafter filed a 
timely NOD in March 1994.  A SOC was issued on September 15, 
1995.  However, a review of the record on appeal reveals that 
the veteran thereafter failed to file any subsequent 
statement with the RO that included allegations of error 
regarding his claims to reopen that could act as a timely 
substantive appeal on these issues.  Although the veteran, on 
November 27, 1995, both testified at a personal hearing at 
the RO and filed a VA Form 9, neither his testimony nor his 
written statement were received by the RO before the time 
period for filing a substantive appeal had passed.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 
(1999).

The Board also notes that, while a September 6, 1995, 
statement from the veteran includes a request for an 
extension of time to review the file, no request for an 
extension of time to appeal was made.  Moreover, this 
September 6, 1995, statement was prepared and presented to 
the VA medical center in Brooklyn, New York one day before 
the SOC was produced and more than a week before the SOC was 
mailed to the veteran.  Therefore, it cannot be treated as a 
substantive appeal filed after the issuance of the statement 
of the case, or as a request for an extension of time to file 
an appeal.  38 C.F.R. § 20.200 (1999).

Consequently, the Board finds that, absent a timely filed 
substantive appeal, the veteran is statutorily barred from 
appealing the October 1993 denial.  The Board does not have 
jurisdiction to consider an appeal from these denials.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal of the October 1993 denial of applications to 
reopen claims of service connection for a neurosis, traumatic 
brain disease, a bronchial disorder, and a seizure disorder 
is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

